DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2018 and 05/15/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 – 12, 16 – 18, 21, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) (hereinafter “Haner”) (filled by the applicant via IDS filed 12/06/2018).

Haner discloses; 
Regarding claim 1, a system, comprising: 
a memory that stores computer executable components [i.e., (Abstract; Section 4; Section 3.3, 1st)]; and 
a processor that executes the computer executable components stored in the memory [i.e., (Abstract; Section 4; Section 3.3, 1st)], wherein the computer executable components comprise: 
a replication component that simulates a controlled NOT gate during a qubit- reordering [i.e., (Section 3; esp also. Section 3.5, 1st)]; and 
a parallelization component that performs memory access balancing based on the controlled NOT gate being simulated by the replication component during the qubit-reordering [i.e., Section 3; esp. 3.4 – 3.6)].  
Regarding claim 2, the system of claim 1, wherein the computer executable components further comprise a selector component that selects a first bit and a second bit for the qubit-reordering, wherein the first bit is a control bit [i.e., (Section 3; esp. 3.4 – 3.6, esp. 3.6.1)].   
Regarding claim 6, the system of claim 1 wherein the computer executable components further comprise: 
an arrangement component that implements the qubit-reordering for quantum computing, wherein the arrangement component reorders a first bit with a second bit [i.e., (section 3)].  
Regarding claim 7, the system of claim 1, wherein the computer executable components further comprise: 
a reversal component that reverts the qubit-reordering based on an evaluation component determining a lack of memory access improvement [i.e., (Section 3; esp. 3.4 – 3.6, esp. 3.6.1)].  
Regarding claim 8, the system of claim 1, wherein the qubit-reordering minimizes fragmented access of a quantum memory [i.e., (section 3)].  
claim 9, the system of claim 1, wherein the qubit-reordering minimizes a thread locality [i.e., (section 3, esp. 3.6.1)].  
Regarding claim 10, the system of claim 1, wherein the qubit-reordering is a first qubit-reordering, and wherein the replication component simulates the controlled NOT gate during a second qubit reordering based on a determination by an evaluation component that the memory access balancing was successful [i.e., section 3; esp also. Section 3.5, 1st and 3.6.1)].  
Regarding claim 11, a computer-implemented method, comprising: 
simulating, by a system operatively coupled to a processor, a controlled NOT gate during a qubit-reordering [i.e., (Section 3; esp also. Section 3.5, 1st)]; and 
performing, by the system, a memory access balancing based on the simulating the controlled NOT gate during the qubit-reordering [i.e., Section 3; esp. 3.4 – 3.6)].  
Regarding claim 12, the computer-implemented method of claim 11, further comprising: 
selecting, by the system, a first bit and a second bit for the qubit-reordering, wherein the first bit is a control bit [i.e., (Section 3; esp. 3.4 – 3.6, esp. 3.6.1)].  
Regarding claim 16, the computer-implemented method of claim 11, further comprising reverting, by the system, the qubit-reordering based on a determination of a lack of memory access improvement [i.e., (Section 3; esp. 3.4 – 3.6, esp. 3.6.1)].  
Regarding claim 17, the computer-implemented method of claim 11, wherein the qubit-reordering is a first qubit-reordering, and wherein the computer-implemented method further comprises: determining, by the system, that the memory access balancing was successful [i.e., section 3; esp also. Section 3.5, 1st and 3.6.1)]; and simulating, by the system, the controlled NOT gate during a second qubit reordering based on the determining [i.e., section 3; esp also. Section 3.5, 1st and 3.6.1)].  
Regarding claim 18, a computer program product that facilitates quantum computing simulation of a controlled NOT gate, the computer program product comprising a computer readable storage medium having program instructions embodied therewith [i.e., (Abstract; Section 4; Section 3.3, 1st)], the program instructions are executable by a processor to cause the processor to: 
simulate the controlled NOT gate during a qubit-reordering [i.e., (Section 3; esp also. Section 3.5, 1st)]; and 
perform memory access balancing based on the controlled NOT gate being simulated during the qubit-reordering [i.e., Section 3; esp. 3.4 – 3.6)].   
Regarding claim 21, a method, comprising: 
selecting, by a system operatively coupled to a processor, a first qubit and a second qubit, wherein the first qubit is a control qubit [i.e., (Section 3; esp also. Section 3.5, 1st)]; and 
reordering, by the system, the first qubit with the second qubit, wherein a controlled NOT gate is simulated during the reordering [i.e., Section 3; esp. 3.4 – 3.6)].  
Regarding claim 22, the method of claim 21, wherein the reordering the first qubit with the second qubit comprises minimizing, by the system, an occurrence of one or more control qubits that are equal to or higher than a first quantity of qubits minus a binary logarithm (log2) of a second quantity of non-uniform memory access nodes [i.e., Section 3; esp. 3.4 – 3.6)].  
Regarding claim 24, a computer program product that facilitates improvement of a quantum computing simulation of a controlled NOT gate while avoiding unbalanced memory access of a control qubit, the computer program product comprising a computer readable storage medium having program instructions embodied therewith [i.e., (Abstract; Section 4; Section 3.3, 1st)], the program instructions are executable by a processor to cause the processor to: 
select the control qubit and a non-control qubit, wherein the non-control qubit and the control qubit are different qubits [i.e., (Section 3; esp. 3.4 – 3.6, esp. 3.6.1)]; 
reorder the control qubit with the non-control qubit [i.e., (Section 3; esp also. Section 3.5, 1st)]; and 
simulate a controlled NOT gate while the control qubit is reordered with the non- control qubit [i.e., Section 3; esp. 3.4 – 3.6)].  

Allowable Subject Matter
Claims 3 – 5, 13 – 15, 19, 20, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) failed to disclose the system of claim 2, wherein the selector component selects the first bit based on a determination that the first bit is a bit that is equal to or higher than a sum comprising a number of qubits less a binary logarithm (log2) of a number of non-uniform memory access nodes.
Instead, Haner discloses a system for simulating 0.5 petabyte simulation of a 45-Qubit Quantum circuit. 
Regarding claim 4, the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) failed to disclose the system of claim 2, wherein the selector component selects the first bit based on a determination that the first bit is a bit that is less a binary logarithm (log2) of a number of non-uniform memory access nodes.
Instead, Haner discloses a system for simulating 0.5 petabyte simulation of a 45-Qubit Quantum circuit.
Regarding claim 5, the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) failed to disclose the system of claim 2, wherein the selector component selects the second bit based on a determination that the second bit is different from the first bit and is not a target bit with the first bit as the control bit.
Instead, Haner discloses a system for simulating 0.5 petabyte simulation of a 45-Qubit Quantum circuit.
Regarding claim 13, the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) failed to disclose the computer-implemented method of claim 12, wherein the selecting the first bit comprises selecting the first bit based on a determination that the first bit is a bit that is equal to or higher than a sum comprising a number of qubits less a binary logarithm (log2) of a number of non-uniform memory access nodes.
Instead, Haner disclose simulating 0.5 petabyte simulation of a 45-Qubit Quantum circuit.
Regarding claim 14, the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) failed to disclose the computer-implemented method of claim 12, wherein the selecting 
Instead, Haner discloses simulating 0.5 petabyte simulation of a 45-Qubit Quantum circuit.
Regarding claim 15, the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) failed to disclose the computer-implemented method of claim 12, wherein the selecting the second bit comprises selecting the second bit based on a determination that the second bit is different from the first bit and is not a target bit with the first bit as the control bit.
Instead, Haner disclose simulating 0.5 petabyte simulation of a 45-Qubit Quantum circuit.
Regarding claim 19, the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) failed to disclose the computer program product of claim 18, wherein the program instructions cause the processor to: select a first bit based on a determination that: the first bit is a bit that is equal to or higher than a sum comprising a number of qubits less a first binary logarithm (log2) of a number of non-uniform memory access nodes, wherein the first bit is a control bit, or the first bit is a bit that is less than a second binary logarithm (log2) of the number of non-uniform memory access nodes.
Instead, Haner discloses a system for simulating 0.5 petabyte simulation of a 45-Qubit Quantum circuit.
Regarding claim 20, the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) failed to disclose the computer program product of claim 19, wherein the program instructions cause the processor to select a second bit based on a determination that the second bit is different from the first bit and is not a target bit with the first bit as the control bit.
Instead, Haner discloses a system for simulating 0.5 petabyte simulation of a 45-Qubit Quantum circuit.
Regarding claim 23, the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) failed to disclose the method of claim 21, wherein the reordering the first qubit with the second qubit comprises minimizing, by the system, an occurrence of one or more control qubits that are lower than a binary logarithm (log2) of a quantity of non-uniform memory access nodes.
Instead, Haner discloses simulating 0.5 petabyte simulation of a 45-Qubit Quantum circuit.
claim 25, the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) failed to disclose the computer program product of claim 24, wherein the program instructions cause the processor to: reduce control qubits that are equal to or higher than a first quantity of qubits minus a first binary logarithm (log2) of a second quantity of non-uniform memory access nodes; or reduce control qubits that are lower than a second binary logarithm (log2) of a quantity of non-uniform memory access nodes.
Instead, Haner discloses a system for simulating 0.5 petabyte simulation of a 45-Qubit Quantum circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.